FORM OF SEVERANCE PROTECTION AGREEMENT

This Severance Protection Agreement (this “Agreement”), is entered into as of
     , 2016 (the “Effective Date”) by and among        (“Executive”) and Chicago
Mercantile Exchange Inc. (the “Company” and, together with Executive, the
“Parties”).

WHEREAS, the Parties wish to set forth their agreement with respect to the
compensation and benefits payable to Executive upon a termination of Executive’s
employment during the Term (as defined below):



1.   Term of Agreement. The term of this Agreement (the “Term”) shall commence
upon the Effective Date and shall continue in effect until December 31, 2018, at
which time it shall expire unless extended by mutual written agreement of the
Parties. Notwithstanding any expiration of the Term, the Company’s obligations
arising pursuant to any Qualifying Termination occurring during the Term shall
survive any such expiration.



2.   Definitions. As used herein, the terms identified below shall have the
meanings indicated:



  (a)   "Board” means the Board of Directors of the Company.



  (b)   "Cause” means any of the following:



  (i)   any refusal by Executive to perform the material duties and
responsibilities of Executive’s position, as determined after investigation by
the Board. Executive, after having been given written notice by the Company,
shall have seven (7) days to cure such refusal;



  (ii)   any intentional act of fraud, embezzlement, theft or misappropriation
of the Company’s funds by Executive, as determined after investigation by the
Board, or Executive’s admission or conviction of a felony or of any crime
involving moral turpitude, fraud, embezzlement, theft or misrepresentation;



  (iii)   any gross negligence or willful misconduct of Executive resulting in a
financial loss or liability to the Company or damage to the reputation of the
Company, as determined after investigation by the Board;



  (iv)   any breach by Executive of any one or more of the covenants set forth
in the Executive’s Confidentiality, Non-Competition and Non-Solicitation
Agreement; or



  (v)   any violation of any rule, regulation or guideline imposed by the
Company or a regulatory or self-regulatory body having jurisdiction over the
Company, as determined after investigation by the Board.



  (c)   "COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.



  (d)   "Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance promulgated by the Treasury Department and the
Internal Revenue Service thereunder.



  (e)   "Qualifying Termination” shall have the meaning as set forth in Section
3.



  (f)   "Termination Payment” shall have the meaning as set forth in Section 4.



3.   Qualifying Termination. A Qualifying Termination shall occur only if,
during the Term, the Company terminates Executive’s employment without Cause. In
the event that the Executive’s employment terminates for any reason other than a
Qualifying Termination, no payments or benefits will be provided to the
Executive under this Agreement; provided that upon any termination Executive
will receive all previously earned and accrued but unpaid base salary up to the
date of Executive’s termination of employment and earned and vested benefits in
accordance with the terms of any applicable Company benefit plan.



4.   Termination Payment and Benefits. Subject to Sections 5 and 6 below,
Executive shall receive, following the occurrence of a Qualifying Termination,
the following (the “Severance Payment and Benefits”):



  (a)   a payment (the “Termination Payment”), which shall be paid within
30 days following the effectiveness of the Release (as defined below), in an
amount equal to the product of 1.5 times Executive’s annual base salary (as in
effect on the date hereof or as such base salary may be increased from time to
time during the Term) and subject to deduction for customary withholdings,
including, without limitation, federal and state withholding taxes and social
security taxes;



  (b)   full vesting of any unvested grants of restricted stock from the Company
to Executive which (i) vest in accordance with their terms solely upon
Executive’s continued employment (and are not subject to performance vesting)
and (ii) would have vested if Executive had remained employed with the Company
during the 18 month period immediately following Executive’s termination;



  (c)   continued eligibility to vest in any equity or equity-based awards with
respect to which the applicable performance period ends during the 18 month
period immediately following Executive’s termination (with the extent of such
vesting to be determined based on actual performance and without regard to the
termination of Executive’s employment);



  (d)   subject to Executive’s timely election of, and continued eligibility
for, continuation coverage under COBRA, payment by the Company of the premiums
for such continuation for the 18 months following the date of Executive’s
termination; and



  (e)   payment for outplacement assistance by a third party provider selected
by and through the Company, for a period of six (6) months following the date on
which Executive terminates employment.

In the event that shares become vested pursuant to clause (b) or (c) above, the
Company will withhold shares from the vesting stock necessary to cover
Employee’s tax obligations due as a result of the vesting. The payments and
benefits provided for in this Section 4 shall be made or commence, as the case
may be, as soon as practicable following the date upon which the Release
(defined below) becomes effective (except as otherwise provided in clause (c)).



5.   Release. Executive’s entitlement to the payment and benefits set forth in
Section 4 is subject to delivery to the Company by Executive of an executed
general release of claims (the “Release”), in a form satisfactory to the
Company, within 45 days of presentation thereof by the Company to Executive,
which presentation shall be made by the Company no later than 5 business days
following the date of Executive’s termination. If Executive fails to return an
executed Release to the Company within such 45 day period, or Executive
subsequently timely revokes such Release, the Company shall not have any
obligation to pay or provide any amounts or benefits under Section 4 of this
Agreement. The Release shall contain provisions where Executive acknowledges,
affirms and agrees to comply with the terms of the Executive’s Confidentiality,
Non-Competition and Non-Solicitation Agreement and which require Executive to
return to the Company the Severance Payments and Benefits in the event of a
breach of such agreement following Executive’s termination.



6.   Cap on Certain Payments by the Company. In the event that any payment or
benefit of any type by the Company to or for the benefit of Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, would exceed the greatest amount that could be paid to
the Executive without Executive incurring an excise tax imposed by Section 4999
of the Code, then the amounts payable to Executive under this Agreement (or any
other agreement, plan or arrangement) shall be reduced (but not below zero) to
the maximum amount which may be paid without Executive becoming subject to such
excise tax, but only if and to the extent such reduced amount would provide a
greater benefit to Executive than an unreduced payment that would subject
Executive to such excise tax. Payment of the foregoing amount shall be in full
satisfaction of any and all rights under this Agreement and shall be subject to
the next sentence. In no event will the Company pay any excise tax imposed by
Section 4999 of the Code or otherwise on behalf of Executive. No amounts or
benefits which constitute nonqualified deferred compensation subject to Code
Section 409A shall be forfeited or reduced pursuant to this Section 6 until all
amounts and benefits not subject to Code Section 409A have been forfeited, and
reduction or forfeiture of amounts subject to Code Section 409A shall be made
first (to the extent necessary) out of payments and benefits which are due at
the latest future date.



7.   At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law.
This Agreement is not a contract of employment and does not guarantee Executive
employment for any particular period of time.



8.   Disputes. Except with respect to Executive’s Confidentiality,
Non-Competition and Non-Solicitation Agreement, any dispute or controversy
between the Company and Executive, whether arising out of or relating to this
Agreement, the breach of this Agreement, or otherwise, shall be settled by
arbitration in Chicago, Illinois, in accordance with the following:



  (a)   Arbitration hearings will be conducted by the American Arbitration
Association (the “AAA”). Except as modified herein, arbitration hearings will be
conducted in accordance with the AAA’s rules.



  (b)   State and federal laws contain statutes of limitation which prescribe
the time frames within which parties must file a law suit to have their disputes
resolved through the court system. These same statutes of limitation will apply
in determining the time frame during which the parties must file a request for
arbitration.



  (c)   If Executive seeks arbitration, Executive shall submit a filing fee to
the AAA in an amount equal to the lesser of the filing fee charged in the state
or federal court in Chicago, Illinois. The AAA will bill the Company for the
balance of the filing and arbitrator’s fees.



  (d)   The arbitrator shall have the same authority to award (and shall be
limited to awarding) any remedy or relief that a court of competent jurisdiction
could award, including compensatory damages, attorney fees, punitive damages and
reinstatement. The Parties may be represented by legal counsel or any other
individual at their own expense during an arbitration hearing.



  (e)   Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction.

Except as necessary in court proceedings to enforce this arbitration provision
or an award rendered hereunder, or to obtain interim relief, neither a Party nor
an arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of the Company and Executive.



9.   General Creditor. Any and all amounts payable hereunder to Executive shall
be made from assets which shall continue, for all purposes, to be part of the
general, unrestricted assets of the Company; no person shall have nor acquire
any interest in any such asset by virtue of the provisions of this Agreement.
The Company’s obligation hereunder shall be an unfunded and unsecured promise to
pay money in the future. To the extent that Executive or any person acquires a
right to receive payments from the Company under the provisions hereof, such
right shall be no greater than the right of any unsecured general creditor of
the Company; no such person shall have nor acquire any legal or equitable right,
interest or claim in or to any property or assets of the Company.



10.   Severability and Interpretation. Whenever possible, each provision of this
Agreement and any portion hereof shall be interpreted in such a manner as to be
effective and valid under applicable law, rules and regulations. If any covenant
or other provision of this Agreement (or portion thereof) shall be held to be
invalid, illegal, or incapable of being enforced, by reason of any rule of law,
rule, regulation, administrative order, judicial decision or public policy, all
other conditions and provisions of this Agreement shall, nevertheless, remain in
full force and effect, and no covenant or provision shall be deemed dependent
upon any other covenant or provision (or portion) unless so expressed herein.
The parties hereto desire and consent that the court or other body making such
determination shall, to the extent necessary to avoid any unenforceability, so
reform such covenant or other provision or portions of this Agreement to the
minimum extent necessary so as to render the same enforceable in accordance with
the intent herein expressed.



11.   No Assignments. This Agreement shall inure to the benefit of, and be
binding upon, the Company and any successor to the Company, but neither this
Agreement nor any rights hereunder shall be assigned by Executive, other than
pursuant to the laws of descent and distribution.



12.   No Mitigation. Executive is not required to seek other employment or to
attempt in any way to reduce any amounts payable to the Executive by the Company
pursuant to this Agreement. Except as set forth in Section 4(d), the amount of
any payment or benefit provided for in this Agreement shall not be reduced by
any compensation earned by Executive as the result of employment by another
employer.



13.   Entire Agreement. By executing this Agreement, Executive acknowledges and
agrees that, except as set forth in this Section, Executive shall not be
entitled to severance payments or severance benefits under any plan, program
agreement or other arrangement of the Company or any affiliate with respect to a
termination of employment during the Term. Notwithstanding the foregoing, the
provisions of this Agreement shall not supersede the provisions of any equity
compensation award between the Company and Executive which provides for more
favorable treatment in connection with a termination of employment. With respect
to a termination of employment following expiration of the Term, Executive may
be entitled to severance payments or benefits under a plan, program agreement or
other arrangement of the Company or any affiliate, in accordance with the terms
of such plan, program agreement or other arrangement, if any.



14.   Notice. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other Party, by registered or
certified mail, return receipt requested, postage prepaid, or by overnight
courier, addressed as set forth in this Section 14, or to such other address as
may hereafter be notified by such Party to the other Party. Notices and
communications shall be effective at the time they are given in the foregoing
manner.

1





If to Executive:

If to the Company, to:

Board of Directors
c/o Chairman of the Governance Committee
CME Group Inc.
20 South Wacker Drive
Chicago, IL 60606
(312) 930-3100

With a copy to:

Kathleen M. Cronin
Senior Managing Director, General Counsel and Corporate Secretary
CME Group Inc.
20 South Wacker Drive
Chicago, IL 60606
(312) 930-3488



15.   Amendments and Waivers. This Agreement may only be amended or terminated
pursuant to a writing and signed by each of the Parties hereto.



16.   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Illinois without regard to
principles of conflict of laws.



17.   Headings. Section headings are provided in this Agreement for convenience
only and shall not be deemed to substantively alter the content of such
sections.



18.   Section 409A Savings Clause. The intent of the parties is that payments
and benefits under this Agreement comply with Section 409A, to the extent
subject thereto, and accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, Executive shall not
be considered to have terminated employment with the Company for purposes of any
payments under this Agreement which are subject to Section 409A until Executive
would be considered to have incurred a “separation from service” from the
Company within the meaning of Section 409A. Each amount to be paid or benefit to
be provided under this Agreement shall be construed as a separate identified
payment for purposes of Section 409A, and any payments described in this
Agreement that are due within the “short term deferral period” as defined in
Section 409A shall not be treated as deferred compensation unless applicable law
requires otherwise. Without limiting the foregoing and notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following Executive’s
separation from service shall instead be paid on the first business day after
the date that is six months following Executive’s separation from service (or,
if earlier, Executive’s death). To the extent required to avoid accelerated
taxation and/or tax penalties under Section 409A, amounts reimbursable to
Executive under this Agreement shall be paid to Executive on or before the last
day of the year following the year in which the expense was incurred and the
amount of expenses eligible for reimbursement (and in-kind benefits provided to
Executive) during any one year may not effect amounts reimbursable or provided
in any subsequent year.



19.   Reservation of Rights. The exercise of the right of the Company to
terminate the employment of Executive shall not abrogate any other rights or
remedies of the Company in respect of the event or circumstance giving rise to
such termination.



20.   Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

[signature page follows]

2

In recognition whereof, the parties hereto do affix their signatures on this
       day of      , 2016.

CHICAGO MERCANTILE EXCHANGE INC.

By:
Name:
Title:


3